Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 1-3, 46-50, 55, and 70 are pending.  Claims 1 stands amended.
Priority
Instant application 16210466 claims benefit as follows:

    PNG
    media_image1.png
    51
    349
    media_image1.png
    Greyscale
.
Response to Applicant Amendment
In view of the amendment, the 102 rejection over the’846 publication is withdrawn because the ‘846 publication fails to teach X representing a carbonyl in systems related to formula I with D equal to D1 and because in cases where D equals D-III at least one of R31 to R38 is a substituted or unsubstituted alkenyl, or a substituted or unsubstituted alkynyl, CN, or a substituted or unsubstituted diarylamine.
Examiner expanded his search to additional species.  The rejection below reads on an expanded specie which reads on claims 1, 3, 46, 49-50, 70.  Claim 2, 47-48 and 55 are withdrawn as not reading on the newly expanded specie.


Claim Rejection 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 46, 49-50, 70  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2016181846 (“the ‘846 publication” which designated the US, reference will be made to US-20180170914 since it is in English) in view of CN-106316924 (“the ‘924 publication”, made of record on the IDS).
This rejection applies to the expanded specie where the carbazole rings of the primary reference are substituted with D-III containing rings with X = carbonyl.
This rejection applies to the specie below.
The ‘846 publication teaches:

    PNG
    media_image2.png
    214
    291
    media_image2.png
    Greyscale
.
In this case, A = CN, two of R1-R4 = H, and two of R1-R4 = D-III wherein L13 is a single bond and Y = C.  Further, the ‘846 publication teaches cathode and anode containing devices in for example FIG 5A-5C and [0013]-[0016] for example.
The ‘846 publication fails to teach D such that the D overlaps with the instant claims.
However, the ‘924 publication teaches that carbazoles are equivalent with other ring systems such as:

    PNG
    media_image3.png
    496
    596
    media_image3.png
    Greyscale
.
Further, the ‘924 publication teaches this in the context of cyano substituted aryl rings such as:

    PNG
    media_image4.png
    116
    167
    media_image4.png
    Greyscale
.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B of KSR applies – substituting one known ring set for another.  The primary reference teaches carbazole rings attached as electron donor groups and the secondary reference teaches carbazole and rings having the structure of:

    PNG
    media_image5.png
    117
    81
    media_image5.png
    Greyscale
 as alternative electron donor groups.
Both references relate to electroluminescent devices containing both electron acceptors rings and electron donor rings. On substitution of the rings one would arrive at the instant claims with D = D-III and X = carbonyl in place of the carbazoles rings.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Conclusion
	No claims allowed.    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622